Citation Nr: 1720611	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-24 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for lumbar disability, other than service-connected lumbar strain.

3.  Entitlement to service connection for bilateral hip disability.

4.  Entitlement to service connection for the residuals of dysentery, to include consideration of gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for irritable bowel syndrome (IBS) including as due to service in South West Asia.

6.  Entitlement to service connection for bilateral knee disability.  

7.  Entitlement to service connection for skeletal joint pain, to include consideration of polymyalgia rheumatica and fibromyalgia, including as due to service in South West Asia.

8.  Entitlement to service connection for chronic skin infections, including as due to service in South West Asia.

9.  Entitlement to service connection for chronic vaginal infections, including as due to service in South West Asia.

10.  Entitlement to service connection for a disability of the lungs, including consideration of spontaneous pneumothorax.

11.  Entitlement to a higher rating for PTSD, including whether the reduction of the rating from 50 percent to 0 percent was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, with additional unverified service in the National Guard from September 1989 to September 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2014, these claims were remanded for additional development.

In October 2015, the rating for the Veteran's service-connected PTSD was reduced from 50 percent to 0 percent.  The Veteran filed a timely notice of disagreement (NOD) later that month.  This issue has not yet been readjudicated in a statement of the case (SOC), which must be completed.  The Board is REMANDING the issue of her PTSD rating for this purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).

In this decision, the Board is granting service connection for chronic vaginal infections.  The remaining issues require still additional development, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has recurrent bacterial vaginosis and candidiasis of the vulva and vagina, which started while she was on active duty.





CONCLUSION OF LAW

The criteria are met for service connection for chronic bacterial vaginosis and candidiasis of the vulva and vagina.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran asserts that she had began having chronic vaginal infections while in service.  She explains that her STRs do not contain complaints or treatment of these infections because she was a medic, and simply did what she needed to do to treat herself.  She asserts that she has continued to have recurrent infections since her service.

Her available records, which likely do not represent a complete record of her treatment, show she was treated for vaginal infections, including bacterial vaginosis and candidiasis of the vulva and vagina, in 2003, 2004, 2005, and 2009.  As she has had such infections during the appeal period, the requirement for a current diagnosis are met.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Her DD-214 confirms that she was a medical specialist while in service.  The Board finds her competent to provide this evidence concerning her infections, and also that her statements are credible.

In April 2015, the VA examiner opined that it was more likely than not that the Veteran had recurrent vaginal infections while in service.  But, since she did not have an ongoing infection at the time of the examination, no opinion was rendered regarding infections following service.

Based on this evidence, and in resolving doubt in the Veteran's favor, the Board finds that service connection is warranted for recurrent vaginal infections, including bacterial vaginosis and candidiasis of the vulva and vagina.  She has offered competent and credible testimony, which is supported by the medical records.


ORDER

Service connection is granted for recurrent bacterial vaginosis and candidiasis of the vulva and vagina.


REMAND

The remaining claims require still more development.  The Board regrets this additional delay.

An effort should be made to determine dates of ACDUTRA and INACDUTRA (active and inactive duty for training).  Any additional STRs should also be associated with the file, including a search for any records located at Fort McCoy.

In regard to service connection for skeletal joint pain, including polymyalgia rheumatica and fibromyalgia, and for a cervical disability, a lumbar disability other than lumbar strain, a bilateral knee disability, and a bilateral hip disability, an updated VA joints examination must be conducted.  

As to her rheumatic disabilities, the April 2015 VA examination opined that she did not currently meet the criteria for any rheumatic diagnosis, except for gout.  The examiner opined that gout was not related to service as it was not listed among the presumptive conditions associated with service in South West Asia, but did not provide an opinion as to whether it was directly related to her service.  The examiner also did not clearly explain whether she met the criteria for a rheumatic diagnosis, other than gout, at any time during the appeal period, or in the alternative, if the failure to find a diagnosis for her symptoms and lab results represents some other "chronic multi-symptom illness of partially understood etiology and pathophysiology."  

In particular, the examiner's attention will be directed to the October 2008 letter from the Veteran's rheumatologist, Dr. B., noting that the Veteran's symptoms fit into a fibromyalgia-like symptom complex, and that her symptoms were being treated with anti-inflammatory medication.  In February 2009, he noted that she did have underlying generalized arthritis, and lumbar spondylosis, and a history of gout, but that many of her symptoms were more consistent with polymyalgia rheumatica, which was controlled with steroids.  These comments suggest that she has an additional, overlapping illness, potentially undiagnosed or medically unexplained chronic multi-symptom illness of partially understood etiology and pathophysiology, which must be addressed.

The Veteran alleges that she has joint pains, generally, throughout her body.  The record shows complaints regarding the lumbar spine, cervical spine, knees, and hips, for which diagnoses have been established.  

In regard to her lumbar spine, chronic strain has been related to service, but not degenerative disc disease or degenerative joint disease.  The April 2015 VA examination opinion is inadequate, as it does not clearly explain why neither DDD nor DJD are related to her service or her service-connected strain.  It also does not address whether her radiculopathy is related to her strain or to her other diagnoses.  An updated opinion must be obtained.

In regard to her cervical spine, the April 2015 VA examination opinion is inadequate as it relies on an absence of documentation in her STRs, but does not address the Veteran's statements.  An updated opinion must be obtained.

In regard to her bilateral knees, medical records dating from 1992, when she was still in the National Guard, indicated that she injured her knee jumping from a moving vehicle, and that she needed to be excused from training exercises while it healed.  This entry suggests that she injured her knee during a period of ACDUTRA or INACDUTRA.  On remand, after an attempt to verify her service, this evidence must be addressed by a VA examiner.

In regard to the bilateral hips, the Board notes that her STRs, in August and September 1990, show complaints of hip pain made in conjunction with complaints of lumbar pain, which were later diagnosed as lumbar and hip strain.  The April 2015 VA examiner did not note any hip problems while in service, which was an oversight.   On remand, an updated examination opinion must be obtained.

She has also complained of pain in the elbows, shoulders, feet, and hands, for which it is unclear whether there are current diagnoses.  The current VA examinations do not show objective testing for each of these joints for which a diagnosis has not been made.  On remand, an examination of these joints must be conducted for an opinion on whether there are any objective symptoms of these joints that are representative of an undiagnosed illness.

In regard to her claim for service connection for the residuals of dysentery, including GERD and IBS, updated VA examination opinions are required.  As to IBS, the examiner's opinion indicated that she had no current symptoms of IBS, but that she did in the past, after her return from deployment.  On remand, a clarification as to whether IBS is a "current disability" must be obtained.  As to GERD, which is a current diagnosis, an opinion must be obtained as to whether it is a residual of food poisoning that she had while in service (campylobacter jejuni).  An opinion must also be obtained as to whether it is related to the "low level chemical agents" she was exposed to while in service.  Finally, the April 2015 VA examiner did not provide an adequate opinion as to whether GERD was caused or aggravated by the Veteran's use of antibiotics for her service-connected chronic sinusitis and allergic rhinitis.

In regard to a disability of the lungs, including spontaneous pneumothorax, the Veteran has asserted having treatment for chest pain and associated symptoms at the Minneapolis VAMC and the Duluth Vet Center.  These VA treatment records have not been associated with the claims file.

In regard to her claim for service connection of chronic skin infections, the VA examiner noted the Veteran has a history of recurrent cellulitis and MRSA infections.  Her treatment records shows MRSA associated with sinus infection, in October 2008.  On remand, an opinion should be obtained as to whether these recurrent infections are related to her sinuses or to her chronic vaginal infections.

Finally, her claim regarding the rating assigned to her PTSD must be readjudicated in an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Initially, issue a statement of the case (SOC) to the Veteran, with a copy to her representative, addressing the Veteran's rating for her service-connected PTSD.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b).

2.  Contemporaneously with the above, make arrangements to obtain any VA treatment records located at the Minneapolis VAMC and/or the Duluth, Minnesota, Vet Center.  

3.  Make an effort to verify periods of ACDUTRA and INACDUTRA, in particular for 1992.  

She has reported having treatment at Fort McCoy following her deployment.  Make an effort to locate any additional records of treatment from Fort McCoy.

4.  Make arrangements to obtain an updated medical opinion regarding the Veteran's rheumatic diagnoses and laboratory findings.  It is up to the examiner as to whether an updated medical examination must also be conducted.  An examiner that is familiar with the protocol regarding Gulf War examinations (pertaining to undiagnosed illnesses and medically unexplained chronic multisymptom illnesses) may be required. 

The April 2015 VA examiner opined that gout was not related to service because it was not a presumptive disability associated with service in South West Asia.  This is insufficient for adjudication.  The examiner must provide an opinion as to whether it is as likely as not (50 percent or greater probability) related to her service, in that it incepted during service, or within the year following separation, or is associated with symptoms noted in service.  The examiner is asked to provide an opinion as to the onset of gout.

The April 2015 VA examiner indicated that the examination did not confirm polymyositis or fibromyalgia, or polymyalgia rheumatica, without providing adequate opinion as to whether the Veteran met the criteria for these diagnoses at any time during the appeal period (that is, at any time since November 2008).  

The examiner also did not adequately opine as to whether the failure to find a diagnosis for her symptoms and lab results represents some other undiagnosed illness or medically unexplained chronic multi-symptom illness of partially understood etiology and pathophysiology (i.e., whether she has disability resulting from her service in South West Asia and the Persian Gulf).  The examiner's attention is directed to the October 2008 letter from Dr. B., rheumatologist, noting that the Veteran's symptoms fit into a fibromyalgia-like symptom complex, and that her symptoms were being treated with anti-inflammatory medication.  In February 2009, he noted that she did have underlying generalized arthritis, and lumbar spondylosis, and a history of gout, but that many of her symptoms were more consistent with polymyalgia rheumatica, which was controlled with steroids.  These comments suggest that she has an additional, overlapping illness, potentially undiagnosed or medically unexplained chronic multi-symptom illness of partially understood etiology and pathophysiology, which must be addressed.  

The examiner is asked to provide an opinion as to whether her signs and symptoms point to a medically unexplained chronic multisymptom illness.

All opinions must be supported with explanatory rationale.  Due to the complexity of this claim, the examiner is asked to review the relevant medical literature prior to opining.  

5.  Schedule an updated VA examination regarding the Veteran's lumbar and cervical spine.  The examiner is asked to elicit from the Veteran a detailed history regarding the onset of her symptoms.

She has been service-connected for lumbar strain, but not for lumbar degenerative disc disease (DDD) or degenerative joint disease (DJD).  The April 2015 VA examiner opined against a relationship to service and to her service-connected strain, but did not provide a clear opinion as to both DDD and DJD.  Further, she has been diagnosed with lumbar radiculopathy, and therefore an opinion must be provided as to whether it is as likely than not (50 percent or greater probability) that radiculopathy is related to her service-connected strain.

She has DDD and DJD of the cervical spine.  The April 2015 VA examiner based his opinion on a lack of complaints in the STRs, which is insufficient for adjudication.  The examiner is asked to provide a list of the symptoms caused by her cervical spine disability, including any neurological abnormalities.

All opinions must be supported with explanation.

6.  Schedule an updated VA medical examination regarding her bilateral knees.  The examiner is asked to elicit a detailed history from the Veteran regarding the onset of her symptoms, and to provide an opinion as to whether it is as likely as not (50 percent or greater probability) that her knee disability is related to service.

She has been diagnosed with patellofemoral pain syndrome, which the April 2015 VA opined was not related to service, as there was nothing in her records regarding her knees until 10 years following separation.  However, medical records from 1992, when she was still in the National Guard, show that she injured her knee jumping from a moving vehicle, and that she needed to be excused from training exercises while it healed.  This entry suggests she injured her knee during a period of ACDUTRA or INACDUTRA.  If the evidence shows that this injury was during a period of service, an opinion must be obtained as to whether any current diagnoses are related to that injury.

She has been service-connected for lumbar strain.  The examiner is asked whether lumbar strain has caused or aggravated the Veteran's knees.  Any aggravation need not be permanent; any aggravation should be described in the medical report.  The examiner is asked to review the relevant literature prior to opining.

All opinions are to be supported with explanation.

7.  Schedule an appropriate examination of the bilateral hips.  The examiner is asked to elicit a detailed history from the Veteran regarding the onset of her symptoms, and to provide an opinion as to whether it is as likely as not (50 percent or greater probability) that her hip disability is related to service.

Her STRs show complaints of right hip pain in August and September 1990, made in conjunction with complaints of low back pain, which was diagnosed as strain, and for which she is service-connected for.  She also noted at the April 2015 VA examination that her hip pain increased following her lumbar fusion, in 2007.  The VA examiner noted there were no complaints in service, which is not the case.  

The VA examiner must provide an opinion as to whether her current hip diagnosis (trochanteric bursitis) is caused or aggravated by her service-connected lumbar strain.  Any aggravation need not be permanent; any aggravation should be described in the medical report.  The examiner is asked to review the relevant literature prior to opining.

The examiner is also asked whether any current diagnoses are related to the right hip strain she had in September 1990.
 
All opinions are to be supported with explanation.  

8.  Schedule the Veteran for an updated Gulf War VA examination for a report on whether she has objective symptoms of an undiagnosed illness.  The examiner is asked to review the relevant literature regarding undiagnosed illnesses and medically unexplained chronic illnesses related to service in the Persian Gulf prior to conducting the examination and providing opinions.

The Veteran complains of joint pain in the elbows, shoulders, feet, and hands, for which it is unclear that she has current diagnoses.  The April 2015 VA rheumatic examination do not show objective testing for each of these joints for which a diagnosis has not been made.  If there are objective symptoms of disability, the examiner is asked to attempt to attribute the symptoms to a disability.  If unable to diagnose, then so state.  

All symptoms must be documented.  To that end, the examiner must elicit from the Veteran a detailed history of her symptoms.  She has alleged respiratory symptoms, skin symptoms, joint pain, muscle pain, and gastrointestinal symptoms.

The examiner is asked whether it is as likely as not (50 percent or greater probability) that her symptoms manifest as an undiagnosed illness or a medically unexplained chronic multisymptom illness.  For purposes of opining, "signs and symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but ARE NOT LIMITED TO: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders."  38 C.F.R. § 3.317.

All opinions must be supported by explanation.
9.  Obtain an updated medical opinion pertaining to GERD, IBS, and the residuals of dysentery.  It is up to the discretion of the examiner as to whether an updated medical examination must be conducted.  

The April 2015 VA examination report indicated that the Veteran was diagnosed with irritable bowel syndrome (IBS) following her service, but that it was no longer "currently active clinically."  The examiner is asked to clarify whether she is still considered to be currently diagnosed with IBS, or whether IBS has resolved.  

The Veteran is diagnosed with GERD, which was reportedly diagnosed sometime in the 1990's.  The examiner is asked whether it is as likely as not (50 percent or greater probability) that GERD is related to the IBS she was diagnosed with following her deployment.  The examiner is also asked to opine on whether it is a result of food poisoning in service (campylobacter jejuni) or of exposure to "low level chemical agents" while in service.  The examiner is asked to clarify whether her food poisoning in service is the "dysentery" that is claimed.  Finally, the examiner is asked to provide an opinion as to whether the Veteran's GERD is caused or aggravated by the frequent use of antibiotics, such as for her service-connected sinusitis, rhinitis, and vaginal infections.  Any aggravation need not be permanent; any aggravation should be described in the medical report.  

The examiner is asked to review the relevant literature prior to opining and to support all opinions with explanation.

10.  Obtain an updated VA medical opinion pertaining to her skin infections.  It is up to the discretion of the examiner as to whether an updated medical examination must be conducted.

The Veteran's medical treatment records, in October 2008, suggest that she has had MRSA infections in her sinuses and on her skin.  The examiner is asked to provide an opinion as to whether her skin infections are caused or aggravated by her service-connected sinusitis.  Any aggravation need not be permanent; any aggravation should be described in the medical report.

All opinions must be supported with explanation.

11.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

12.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


